DETAILED ACTION
	The present application is a national stage entry of PCT/IB2018/059503, filed 30 November 2018, which claims foreign priority to DKPA 2017 00689, filed 05 December 2017. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 41, 47 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 40 recites the broad recitation “1 g to 15 g per day”, and the claim also recites “preferably 2 g 10 g per day”, and “more preferably 3 g to 7 g per day” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-49 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hennet et al. (WO 2016/066175, cited in PTO-892).
	Hennet et al. disclose a method for treating a patient with irritable bowel syndrome (IBS), particularly a patient having bacterial overgrowth, dysbiosis and an impaired mucosal barrier, treating symptoms of IBS and chronic symptoms of IBS (claim 6). Hennet et al. disclose increasing Bifidobacteria adolescentis to reduce IBS or symptoms. Hennet et al. disclose the method comprises orally administering to the patient an effect amount of one or more human milk oligosaccharides (HMOs). Hennet et al. disclose the HMO is selected from 2’-FL, 3-FL, DFL, 3’-SL, 6’-SL, LNT, LNnT, LNFP-I and DSLNT (claim 8). Hennet et al. disclose a preferred initial treatment dose comprising 2.5 g to 7.5 g per day of HMO (p.12:29-32). Hennet et al. disclose the secondary prevention phase can have a reduced dose ranging from 750 mg to 5 g per day (p.12-13, bridging para). Hennet et al. disclose the initial treatment period can be 1 to 8 weeks (p.5:7-13). Hennet et al. disclose the HMO is a mixture of 2’-FL and LNnT present in a 4:1 to 1:1 mass ratio (p.6:5-9). Hennet et al. disclose IBS is a disorder of adults, and symptoms include abdominal pain, abdominal discomfort, abdominal bloating, fatigue, and changes in bowel movement patterns (p.8:6-14).
	The recitation “and having experienced one or more symptoms associated with recurrent migraine” in claim 31 is broadly and reasonably interpreted to include “pulsating headache pain, nausea, confusion, blurred vision, mood changes, fatigue, increased sensitivity to light, sound or smells” (p.9:4-17; p.10:15-34). However, this limitation is also broadly and reasonably interpreted to include irritable bowel syndrome, diarrhea, constipation, allergy, food intolerance and depression These symptoms are described as gastrointestinal and quality of life symptoms of patients who also suffered from migraines (p.21-22, Example 2). While these symptoms are not symptoms of migraine, they appear to be symptoms “associated with recurrent migraine”. 
	The recitation “selecting a non-infant human at risk of experiencing a recurrent migraine” in claim 39 is broadly and reasonably interpreted to include treating any patient. 
	As discussed above, Hennet et al. anticipate the patient population of claim 31 for disclosing a method of administering HMOs to patients having IBS, particularly a patient having bacterial overgrowth, dysbiosis and an impaired mucosal barrier, treating symptoms of IBS and chronic symptoms of IBS. 
	In addition, Hennet et al. disclose symptoms of IBS include fatigue. Fatigue is listed in the present specification as a symptom of recurrent migraine. Thus, Hennet et al. teach and suggest treating IBS and symptoms thereof, include treating fatigue. 
	The recitation “wherein modulating the gastrointestinal microbiota…comprises increasing the relative abundance of Faecalibacterium” in claim 35 necessarily occurs upon administering the HMO composition to a subject having IBS. The same rational applies to present claims 36-38.
	Thus the disclosure of Hennet et al. anticipates claims 31-49 of the present Application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/198276, hereinafter the ‘276 Publication (cited in IDS submitted 05 June 2020) in view of Dobson et al. (Cephalalgia, 2004, vol. 24, pp. 2-11, cited in PTO-892).
The ‘276 Publication teaches a method for the treatment of serotonin and/or tryptophan dysregulation or symptom or disease associated with serotonin and/or tryptophan dysregulation, the method comprising administering to the human an effective amount of one or more HMOs (claim 20). The patient has IBS (claim 21), and is preferably a non-infant human (claim 26). The symptom, disease or condition is migraine (claim 22). The amount is effective to first increase the amount of Bifidobacterium adolescentis group; and then increase the abundance of Bifidobacterium longum and/or Bifidobacterium bifidum in the microbiota of the patient (claim 26). The ‘276 Publication teaches administering a treatment product containing either 5 or 10 g of a combination of 2’-FL and LNnT in a 4:1 ratio (p.18, example 1) to patients having IBS. The treatment comprises an initial treatment period of about 14 days, followed by an additional treatment of 1 or more days (p.10:7-9). The ‘276 Publication teaches an amount preferably ranges from about 3 g to about 7 g HMOs (p.4:8-10). The ‘276 Publication teaches the dosing is higher in the initial treatment phase than the subsequent maintenance phase (p.18, first para). The ‘276 Publication teaches the maintenance phase should utilize a dosing set for chronic long term use. The ‘276 Publication teaches the composition is administered for at least one month, or for a chronic ongoing basis (p.4). The ‘276 Publication teaches HMOs up-regulate serotonin synthesis, and improve gut motility and secretion (p.5:20-29). 
While the ‘276 Publication teaches treating migraines, the ‘276 Publication does not expressly disclose whether the patients have chronic migraines (claim 50). 
Dobson et al. teach administering anti-migraine drugs, chronically for 21 days (abstract). Dobson et al. teach chronic sumatriptan administration increased serotonin (5-HT) synthesis (abstract). Dobson et al. theorize increased 5-HT synthesis rate due to chronic sumatriptan may have a prophylactic effect (p.9, penultimate para). Dobson et al. teach “low baseline levels of serotonin production might be normalized and stressors might no longer be as readily able to elicit attacks” (p.9, penultimate para).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient with chronic migraine by administering a composition comprising the HMOs of the ‘276 Publication.
The skilled artisan would have been motivated to treat a patient with chronic migraine by administering a composition comprising the HMOs of the ‘276 Publication because they teach the composition is useful for treating migraines, and that the formulation amount can be adjusted for treating chronic conditions. In addition, the ‘276 Publication teaches the HMOs up-regulate serotonin synthesis. This mechanism of action is similar to the chronic anti-migraine treatment tested by Dobson et al., i.e. increased serotonin synthesis. Thus, a person of ordinary skill in the art would have had a reasonable expectation of success with using HMOs to treat chronic migraines because it increases the synthesis of serotonin, wherein increases in serotonin synthesis was described as a successful indication of treatment outcome with sumatriptan.
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim(s) 31-50 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘276 Publication in view of Dobson as applied to claims 31-48 and 50 above, and further in view of Hennet et al (cited above).
The ‘276 Publication teaches as discussed above. 
The ‘276 Publication does not expressly disclose the dosage during the maintenance phase (present claim 49).
Dobson teaches as discussed above.
Hennet et al. teach as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat a patient with chronic migraine and IBS a composition comprising HMOs, wherein the treatment includes a maintenance phase dose ranging from 750 mg to 5 g per day.
Starting from the ‘276 Publication, the skilled artisan would have looked to the teaching of Hennet et al. because they are both concerned with the use of HMOs to treat IBS and symptoms thereof. The ‘276 Publication goes further to teach using the HMOs to increase serotonin synthesis and treat migraines. Both references describe administering similar amounts of HMO for an initial treatment period, and both references teach a maintenance period. Hennet et al. specifies reducing the dose for the maintenance phase to a range of 750 mg to 5 g per day. 
The ordinary artisan would have been motivated to use a lower dose of HMO in the maintenance phase that is sufficient to maintain “low baseline levels of serotonin” as a prophylactic measure as recommended by Hennet et al. The skilled artisan would have known from the ‘276 Publication the HMOs can be administered at a dose of about 5 g or 10 g per day as an initial dose, but the overall therapeutic dosage ranges from 1 g to 15 g per day. A dose of less than 5 g per day also ensures the maintenance dose is less than the recommended initial dose. 
In combination with the teaching from Hennet et al., the skilled artisan would have been motivated to administer a maintenance dose of about 1 g per day, to as much as 5 g per day since the Hennet teaches a maintenance dose of 750 mg to 5 g per day for the treatment of IBS and symptoms thereof. The patient population of claim 48 includes a patient “at risk of experiencing a recurrent migraine”, which broadly and reasonably includes the patients of Hennet et al. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759